Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157857                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOSHUA ZACKS,                                                                                        Richard H. Bernstein
           Plaintiff,                                                                                  Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  v                                                                 SC: 157857                                          Justices
                                                                    COA: 342295
                                                                    Wayne CC: 16-000653-NI
  JEFF ZACKS, d/b/a UNLIMITED
  INSTALLATIONS SERVICES,
            Defendant-Appellant,
  and
  1101 WASHINGTON, LLC,
            Defendant/
            Cross-Plaintiff-Appellee,
  and
  TOTAL OUTDOOR CORPORATION,
           Defendant/
           Cross-Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 20, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2019
           t0418
                                                                               Clerk